EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher P. Singer on 25 February 2021, wherein amendments to clarify the intended invention were discussed.

The application has been amended as follows:
Claim 1, line 1 has been amended to replace the term “System” with the phrase - - A system - -.

Claim 1, line 3 has been amended to replace the phrase “brain activity signals” with the phrase - - a brain activity signal - -.

Claim 1, line 7 has been amended to add the term - - the - - before the term “brain”.

Claim 1, line 14 has been amended to replace the phrase “at least one” with the term - - a - -.

Claim 1, line 16 has been amended to add the term - - from - - before the term “among”.

Claim 1, line 16 has been amended to add the term - - awake - - before the term “brain”.

Claim 1, line 17 has been amended to add the term - - awake - - before the term “brain”.



Claim 5, line 2 has been amended to add the term - - measured - - before the term “brain”.

Claim 6, line 2 has been amended to add the term - - measured - - before the term “brain”.

Claim 11, line 1 has been amended to replace the term “Method” with the phrase - - The method - -.

Claim 11, line 3 has been amended to replace the phrase “brain activity signals” with the phrase - - a brain activity signal - -.

Claim 11, line 7 has been amended to add the term - - the - - before the term “brain”.

Claim 11, line 12 has been amended to replace the phrase “at least one” with the term - - a - -.

Claim 15, line 2 has been amended to replace the term “providing” with the phrase - - further comprising - -.

Claim 15, line 3 has been amended to add the term - - awake - - before the term “brain”.

Claim 15, line 4 has been amended to add the term - - measured - - before the term “brain”.

Claim 15, line 5 has been amended to add the term - - awake - - before the term “brain”.


Claim 16, line 3 has been amended to add the term - - awake - - before the term “brain”.

Claim 16, line 4 has been amended to add the term - - measured - - before the term “brain”.

Claim 16, line 5 has been amended to add the term - - awake - - before the term “brain”.

Claim 18, line 2 has been amended to replace the term “providing” with the phrase - - further comprising - -.

Claim 18, line 2 has been amended to add the term - - awake - - before the term “brain”.

Claim 18, line 3 has been amended to add the term - - awake - - before the term “brain”.

Claim 18, line 4 has been amended to add the term - - awake - - before the term “brain”.


The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of the previously indicated allowable subject matter into the independent claims, including the amendments discussed above, have placed the claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791